DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claim 1 is rejected.
Claims 2–15 are objected to.
Claims 16–20 are withdrawn from previously unelected set of claims resulting from a restriction requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Ojha et al. (2020/0213360) in view of Zhang et al. (2021/0166083).
Regarding claim 1, Ohja teaches A home computing system supporting at least one Internet of Things (IoT) device, the home computing system comprising:
a communications gateway configured to interface with the at least one IoT device (Fig. 11; ¶¶102-04, IoT devices 1140-1, 1140-2, etc. can communicate with router 1130 acting as a communications gateway to server apparatus 120);
a cloud interface configured to exchange information with a public computing cloud (Fig. 11; ¶101, cloud PoP containing server apparatus 120);
a processor for executing computer-executable instructions; a memory (Fig. 10) storing the computer-executable instructions that when executed by the processor cause the home computing system to:
send configuration data about the home computing system, wherein the configuration data is descriptive of the home computing system (Fig. 11; ¶¶105-06, information about devices for purposes of management and control of IoT devices in a local environment [see ¶99] can be sent to the analytics manager 1160; information regarding "user's offsite environment" such as environment 1110 as shown in Fig. 11 can also be stored within user profiles 1170 module of server apparatus 120);
obtain device data from the at least one IoT device via the communications gateway (Fig. 11; ¶105, for example, information about devices for purposes of management and control of IoT devices in a local environment [see ¶99] can be sent to the analytics manager 1160);
However, Ohja does not explicitly teach download, from the public computing cloud via the cloud interface, a downloaded data analytic model based on the configuration data; apply the device data to the downloaded data analytic model; and obtain a first predictive result from the data analytic model based on the device.
Zhang from the same field of endeavor teaches download, from the public computing cloud via the cloud interface, a downloaded data analytic model based on the configuration data (Fig. 2; ¶33, trained machine learning model 210 can be deployed at the computing device 120 from computing device 140 residing in the cloud; ¶25, computing device 120 can be an edge gateway; ¶49, model training module 220 within computing device 140 can update machine learning model 210 within computing device 120 based on "received data" [see ¶31, edge computing node in the IoT is described as computing device "closer to the data sources" or in this case the data collectors for purposes of improving latency of analysis]);
apply the device data to the downloaded data analytic model (Fig. 2; ¶49, computing device 120 can continuously apply data received from data collectors 105-N to analyze such data); and
obtain a first predictive result from the data analytic model based on the device data (Fig. 2; ¶¶22-23; ¶48, prediction based on machine learning algorithms, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ohja to more effectively provide various functionalities enhanced by machine learning for IoT data, such as advanced warning, prediction, and other functionalities. Zhang at ¶3. By providing additional analyses such as machine learned predictions, the system of Ohja would have benefitted from the additional functionalities providing value to the overall system.
Allowable Subject Matter
Claims 2–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickson NPL ("How fog computing pushes IoT intelligence to the edge", August 2, 2016) discloses IoT data analytics being performed closer to the edge than the centralized cloud-based services;
Keating et al. (2020/0145337) discloses general framework of the IoT devices working in concert in fog computing methods/configuration incorporating deep learning/machine learning within its platforms;
Andoni et al. (2018/0314938) discloses reinforcement learning methods as applied to Internet of Things devices; and
Karjee et al. (2019/0260830) discloses the ability to perform prediction/estimate computation of repetitive IoT data transmission to local gateway devices for further analysis by applying compressive sensing based data prediction models that predicts data that is likely to be transmitted by the IoT devices to the gateway devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458